IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: DESIGNATION OF CHAIR              : No. 663
                                         :
AND VICE-CHAIR OF THE                    : SUPREME COURT RULES DOCKET
                                         :
PENNSYLVANIA BOARD OF LAW                :
                                         :
EXAMINERS                                :


                                    ORDER


PER CURIAM:



             AND NOW, this 19th day of February, 2015, Dermot F. Kennedy, Esquire,

is hereby designated as Chair and C. Robert Keenan, III, Esquire, as Vice-Chair of the

Pennsylvania Board of Law Examiners.